Page 1 of 4

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION

UNITED STATES OF AMERICA
v. Case Number: 2:19-cr-86-FtM-38NPM

ERASMO MELENDEZ-LOPEZ USM Number: 72194-018

 

Russell K. Rosenthal, FPD
Kress Building, Suite 301
1514 Broadway

Ft. Myers, FL 33901

JUDGMENT IN A CRIMINAL CASE

_ Defendant pleaded guilty to Count One of the Indictment. Defendant is adjudicated guilty of this offense:

Date Offense Count
Title & Section Nature of Offense Concluded ' Number(s)
8 U.S.C. § 1326(a) Illegal Reentry after Deportation May 10, 2019 One

Defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

IT IS ORDERED that Defendant must notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any material change
in the defendant's economic circumstances.

Date of Imposition of Judgment: _

September 9, 2019

 

 

HERI POLSTER CHAPPELL
UNITED STATES DISTRICT JUDGE

September 9, 2019

»

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Page 2 of 4

Erasmo Melendez-Lopez
2:19-cr-86-FtM-38NPM

IMPRISONMENT

Defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total
term of TIME-SERVED. .

The Court makes the following recommendations to the Bureau of Prisons:
Defendant shall participate in the collection of DNA.

Defendant is remanded to the custody of the United States Marshal for processing to the appropriate immigration
official. .

 

 

 

 

 

 

 

RETURN
| have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By:

 

Deputy U.S. Marshal

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Page 3 of 4

Erasmo Melendez-Lopez
- 2:19-cr-86-FtM-38NPM

SUPERVISED RELEASE

No term of supervised release is imposed by the Court.

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Page 4 of 4

Erasmo Melendez-Lopez
2:19-cr-86-FtM-38NPM

CRIMINAL MONETARY PENALTIES

Defendant shall pay the following total criminal monetary penalties under the schedule of payments set forth in
the Schedule of Payments.

Assessment JVTA Assessment ' Fine Restitution
TOTALS $100.00 . $0 $0 $0

SCHEDULE OF PAYMENTS

Special assessment shall be paid in full and is due immediately.

Having assessed Defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
Unless the court has expressly ordered otherwise in the special instructions above, if this judgment imposes a period of
imprisonment, payment of criminal monetary penalties shall be due during the period of imprisonment. All criminal monetary
penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program,
are made to the clerk of the court, unless otherwise directed by the court, the probation officer, or the United States attorney.
Defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
Payments shail be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine

principal, (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of
prosecution and court costs.

 

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22. .
” Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.

AO 245B (Rev. 02/18) Judgment in a Criminal Case
